internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-153896-02 date date legend company properties state area a b c d e f g h i plr-153896-02 dear this letter responds to a letter from your authorized representative dated date as well as subsequent correspondence submitted on behalf of company requesting a ruling that the rental income received by company from the properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts company was incorporated under the laws of state in a and anticipates electing under sec_1362 to be an s_corporation if it receives a favorable ruling company has accumulated_earnings_and_profits company acquires develops leases and manages commercial real_estate the properties throughout area it currently has b commercial tenants and c government tenants none of the properties are under net leases company typically acquires one to three properties per year to develop for commercial tenants and sells on average one property per year to date company has developed d properties company has e employees f of whom are full-time through these employees as well as independent contractors company provides various services to the properties in its real_estate leasing and management business these services include regular property inspection common area maintenance maintenance and repair of building structural_components roofs walls and foundations and systems plumbing air conditioning heating and electrical painting for full maintenance properties carpentry maintenance of parking lot light fixtures sidewalk sweeping and snow removal except for certain government tenants maintenance of perimeter fences and drainage systems maintenance of enclosed garbage areas and pest control in addition to the services provided to tenants company handles the usual leasing and administrative functions involved in managing rental real_estate company received or accrued approximately g in rents and paid_or_incurred approximately h in relevant expenses for i on the properties these income and expense figures are consistent with those from prior years company anticipates that rental expenses will increase in part because all of its new leases provide full maintenance responsibility for company plr-153896-02 company is currently engaged in its historic_business of actively developing substantial amounts of commercial real_estate and expects to continue developing real_estate each year for the foreseeable future company has no plan or intention to sell dispose_of liquidate or reduce in size its real_estate development business law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in sec_1362 sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation sec_1_1362-2 provides that rents does not include compensation however designated for_the_use_of or the right to use any real or tangible_personal_property developed manufactured or produced_by_the_taxpayer if during the tax_year the taxpayer is engaged in substantial development manufacturing or production of real or tangible_personal_property of the same type plr-153896-02 conclusion based solely on the facts and representations submitted we conclude that the rents company receives from the properties are not passive_investment_income under sec_1362 except for the specific ruling above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding company's eligibility to elect to be treated as an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent sincerely s jeanne sullivan senior technician reviewer branch office of associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of exhibit a dated
